Case 1:16-cv-05703-RJD-RLM Document 209 Filed 05/13/19 Page 1 of 1 PageID #: 3158




  BEFORE JUDGE DEARIE                        COURTROOM #10-A
  UNITED STATES DISTRICT JUDGE




                           CIVIL CAUSE FOR JURY TRIAL



            DATE: MAY IJ. 2019            Time: 1:30pm to 5:00pm

  DOCKET NUMBER:       CV 16-5703 IRJUJ

  TITLE OF CASE: LERIN PIERCE -v- CITY OF NEW YORK.ET AL.

  COUNSEL FOR PLTFF:       GREGORY ANTOLLINO & DANIELA NANAU

  COUNSEL FOR DEFT:     VAI.ERIE SMITH & CAROLYN DEPOIAN

  COURTREPORTER:        ANNETTE MONTALVO

  X     CASE CALLED FOR JURY TRIAL.
        JURORS SWORN.
        INTRODUCTORY REMARKS BY THE COURT TO JURY.
        OPENING STATEMENTS AS FOLLOWS:
        MS.NANAU,MS. SMITH.
        FOLLOWING PLAINTIFF WITNESSES SWORN & EXAMINED:
        VIDEO TAPE TESTIMONY OF WITNESSASHLEY HOLLOWAY?LAYED FOR
        JURY.
        RICHARD STERNBERG.EXAMINED BY MR. ANTOLLINO,
        CROSSED BY MS. SMITH.
        I.ERIN PIERCE EXAMINED BY MR. ANTOLLINO.
        TRIAL WILL CONTINUE ON 5/14/2019 AT 9:00AM.
